Appellant was convicted of incest, his punishment being assessed at five years confinement in the penitentiary.
Before court adjourned there was an order entered allowing sixty days to the defendant in which to file his bills of exception and statement of facts. Court adjourned the 24th of August, and the statement of facts and bills of exception, except two bills, were filed on November 8th. One bill bears no file mark. The Assistant Attorney General moves to strike from consideration all the bills of exception except that filed within the time, which is bill No. 1. Under the rules and the authorities the motion as to the bills of exception will have to be sustained. The decisions are quite numerous sustaining the above proposition. This, however, does not apply to the statement of facts. There would be ninety days allowed after the adjournment of the term of court in which to file the statement of facts. Redman v. State, 67 Tex.Crim. Rep.; Romero v. State, 72 Tex.Crim. Rep.. The bills of exception, in order to be considered, must have been filed within the sixty days allowed.
Bill No. 1 reserved exceptions to the action of the court admitting certain letters, which are not set out in the bill but referred to in the statement of facts. The judge qualifies this bill by stating these letters were held by this court on the last appeal, in an opinion written by Judge Morrow, to be admissible. It would be of no practical utility to discuss that matter.
It is further contended that the evidence is not sufficient for want of corroboration. The girl testifies to a case against appellant. We are of opinion that, taking all the circumstances as shown in this record, there is sufficient evidence tending to connect the defendant with the case testified by the prosecutrix.
As the case is presented by the record we find no reversible error, and the judgment is ordered to be affirmed.
Affirmed.
                          ON REHEARING.                         April 23, 1919.